DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid and CHIP Services

CMCS Informational Bulletin
DATE:

December 5, 2011

FROM:

Cindy Mann
Director
Center for Medicaid and CHIP Services (CMCS)

SUBJECT:

Announcing Medicaid.gov

The Center for Medicaid and CHIP Services (CMCS) is pleased to announce the initial launch of
http://medicaid.gov/, the first Federal government website devoted to the policies -- and the
people -- of Medicaid and the Children’s Health Insurance Program (CHIP). This website is the
culmination of efforts at the Center for Medicaid and CHIP Services to revitalize and reorient the
information the Federal government makes available about these programs. As part of our
commitment to transparency and information sharing, Medicaid.gov brings to the forefront the
items that States, the health policy community and other stakeholders have said they care about
most, including: our Federal policy guidance; lists of pending and approved waivers; highlights
of our Affordable Care Act implementation efforts; State-specific program information and data;
and improved search capabilities.
The new site design provides information about the Medicaid and CHIP programs that is
organized and updated to reflect today’s policy issues and priorities. We also tried to provide
easy access to answers to the most commonly asked questions and requests for information.
Finally, Medicaid.gov includes a section for consumers to help them get information about the
Medicaid or CHIP program in their State and links to http://www.healthcare.gov/ and
www.insurekidsnow.gov where broader information about health coverage options is now
available.
Of course, this site is a work in progress. We wanted to make key elements available as quickly
as possible while we work on ongoing improvements in functionality, opportunities for
collaboration and interaction, and to augment the availability of data in the coming months and
years. We want Medicaid.gov to become a key resource for States and for all of our partners.
We hope that you will let us know what you think of the new site and what you would like us to
prioritize as we continue to build our capacity. After browsing the site, feel free to send your
feedback through the CMS Idea Factory (http://cmsideas.uservoice.com/forums/141980medicaid-gov).
Thank you for your commitment to these critical health coverage programs and the nearly 60
million Americans they serve.

